                                            Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 1 of 18




                                   1

                                   2

                                   3

                                   4

                                   5                         IN THE UNITED STATES DISTRICT COURT
                                   6                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8    USA,                                            Case No. 19-cr-00039-CRB-1
                                   9                  Plaintiff,
                                                                                        ORDER DENYING MOTION TO
                                  10            v.                                      SUPPRESS
                                  11    WESLEY STEVEN BOHANNON,
                                  12                  Defendant.
Northern District of California
 United States District Court




                                  13           Defendant Wesley Bohannon has been charged with possession of child
                                  14   pornography in violation of 18 U.S.C. §§ 2252(a)(4)(B), (b)(2). He now moves to
                                  15   suppress the fruits of: (1) Microsoft’s automated search of files that Bohannon uploaded to
                                  16   his cloud storage account, which resulted in Microsoft reporting the presence of a child
                                  17   pornography image to the National Center for Missing & Exploited Children (NCMEC);
                                  18   (2) NCMEC’s visual inspection of the image and identification of an office at California
                                  19   State University as the owner of the IP address associated with the Microsoft account; (3)
                                  20   San Francisco Police Department (SFPD) Sergeant Christopher Servat’s visual inspection
                                  21   of the image; and (4) the SPFD’s execution of a search warrant that authorized the SFPD
                                  22   to search Bohannon’s Microsoft account.
                                  23           The Court heard argument from the parties on December 9, 2020. The Court
                                  24   hereby denies Bohannon’s motion to suppress.
                                  25   I.      BACKGROUND
                                  26           Microsoft is a private company that, among many other businesses, offers
                                  27   consumers a cloud file storage service called OneDrive. OneDrive allows users to upload
                                  28   digital files and access those files across devices. See Mot. to Suppress (dkt. 63) at 2.
                                          Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 2 of 18




                                   1   Microsoft’s “Code of Conduct” requires OneDrive users to agree not to engage in unlawful
                                   2   acts or “any activity that exploits, harms, or threatens to harm children.” See Services
                                   3   Agreement (dkt. 71-3) at 135. It also states that Microsoft “reserves the right to review
                                   4   Your Content” when “investigating alleged violations of these terms.” Id. Microsoft’s
                                   5   Services Agreement requires users to agree to “consent to Microsoft’s collection, use, and
                                   6   disclosure” of their content and data “as described in [a] Privacy Statement.” Id. at 160.
                                   7   The Privacy Statement informs users that Microsoft will “access, transfer, disclose, and
                                   8   preserve personal data, including . . . files in private folders on OneDrive” when Microsoft
                                   9   has “a good faith belief that doing so is necessary to . . . enforcing the terms governing the
                                  10   use of the services.” Privacy Statement (dkt. 71-4) at 422–23.
                                  11           The National Center for Missing & Exploited Children (NCMEC), a nonprofit
                                  12   corporation, operates a “CyberTipline” that receives reports of child sexual exploitation,
Northern District of California
 United States District Court




                                  13   including child pornography. See Shehan Affidavit (dkt. 71-1) ¶¶ 2–3. Microsoft has
                                  14   supported NCMEC in various ways. For example, Microsoft helped found NCMEC’s
                                  15   “public-private Technology Coalition,” which is meant to “facilitate information-sharing
                                  16   and cooperation among industry and law enforcement.” Mot. to Suppress at 7 (citation
                                  17   omitted). And although NCMEC is “primarily financed by the U.S. Department of Justice
                                  18   . . . Microsoft has made donations to NCMEC worth millions of dollars over the years.”
                                  19   Id. at 8.
                                  20           Whenever Microsoft obtains “actual knowledge” that a user’s conduct constitutes
                                  21   an “apparent violation” of certain statutory provisions criminalizing offenses relating to
                                  22   child pornography, federal law requires Microsoft to report information about the violation
                                  23   to NCMEC’s CyberTipline. See 18 U.S.C. § 2258A(a)–(b). NCMEC has broader
                                  24   obligations than Microsoft—federal law requires “its collaboration with federal (as well as
                                  25   state and local) law enforcement in over a dozen different ways.” United States v.
                                  26   Ackerman, 831 F.3d 1292, 1296 (10th Cir. 2016). For example, NCMEC has statutory
                                  27   obligations to maintain the CyberTipline or its equivalent and to forward any report it
                                  28   receives to law enforcement agencies. 18 U.S.C. § 2258A(c).
                                                                                     2
                                         Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 3 of 18




                                   1          On December 14, 2017, Microsoft submitted a “CyberTip” to NCMEC stating that
                                   2   Microsoft had located child pornography on a user’s OneDrive account eight days earlier.
                                   3   See CyberTip Report (dkt. 64-1) at WSB-192. Microsoft’s PhotoDNA system, which uses
                                   4   image file hash values to automatically compare users’ uploaded images to known child
                                   5   pornography images, had identified the child pornography. See id. at WSB-193; Mot. to
                                   6   Suppress at 2 (citing Microsoft PhotoDNA, at https://www.microsoft.com/en-us/photodna
                                   7   (October 9, 2020)). According to Microsoft’s Head of Digital Safety Operations Sean
                                   8   Davis, Microsoft uses PhotoDNA to “keep individuals and families safer and more secure
                                   9   online” as part of its broader effort to “deliver secure, private, and reliable computing
                                  10   experiences.” Davis Decl. (dkt. 71-2) ¶¶ 2–3. PhotoDNA contributes to a “safer online
                                  11   environment” by helping Microsoft “find and remove images of child sexual abuse from
                                  12   Microsoft’s online services.” Id. ¶ 4. Although Microsoft developed PhotoDNA to serve
Northern District of California
 United States District Court




                                  13   its “business interests,” Microsoft complies with its statutory obligation to report any child
                                  14   pornography it identifies to NCMEC. Id. ¶¶ 5, 11. Here, before submitting the CyberTip,
                                  15   Microsoft had not communicated with NCMEC or any government agency regarding its
                                  16   use of PhotoDNA in relation to this OneDrive account. See id. ¶¶ 4–5, 12–13. But
                                  17   Microsoft has separately “donated” the PhotoDNA system to NCMEC and to law
                                  18   enforcement entities. See Mot. to Suppress at 2–3; Davis Decl. ¶ 14. And in general,
                                  19   Microsoft and NCMEC have continued to work together to improve the PhotoDNA
                                  20   system’s database and technology. See Mot. to Suppress at 8–9.
                                  21          Microsoft’s CyberTip categorized the image as depicting a “prepubescent minor”
                                  22   engaging in “sexually explicit conduct.” CyberTip Report at WSB-192, 194. The
                                  23   CyberTip also disclosed a numeric username and IP address associated with the OneDrive
                                  24   account. Id. at WSB-190. NCMEC identified the owner of the IP address as an office at
                                  25   California State University, and an NCMEC analyst “viewed the uploaded files” and
                                  26   confirmed that the image was child pornography. See CyberTip Report at WSB-194, 196.
                                  27   Consistent with its own statutory obligations, see 18 U.S.C. § 2258A(c), NCMEC
                                  28   forwarded the CyberTip and information regarding the owner of the IP address to local law
                                                                                     3
                                           Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 4 of 18




                                   1   enforcement in a CyberTip Report. Id. at WSB-198.
                                   2          San Francisco Police Department Sergeant Christopher Servat was assigned the
                                   3   CyberTip Report on January 2, 2018—27 days after Microsoft identified the child
                                   4   pornography and 19 days after Microsoft submitted the CyberTip—and applied for a
                                   5   search warrant on January 4, 2018. See Warrant Application (dkt. 64-2) at WSB-58–59.
                                   6   Servat’s warrant application stated that he had received the CyberTip, that the listed IP
                                   7   address had been “geo-located” to San Francisco, that Servat had reviewed the uploaded
                                   8   file and confirmed that it was child pornography, and that based on his “training and
                                   9   experience” (which he described), the child pornography would be located in the “above
                                  10   premises,” referring to the OneDrive account. Id. at WSB-58–59.1 The warrant
                                  11   application clarified that the purpose of the investigation was to “identify and arrest” the
                                  12   person who had stored the child pornography on the OneDrive account. Id. at WSB-59.
Northern District of California
 United States District Court




                                  13   The application did not disclose the precise date that Microsoft had identified the child
                                  14   pornography. Id. at WSB-58–59; CyberTip Report at WSB-192.
                                  15          Based on Servat’s warrant application, a Superior Court of California magistrate
                                  16   judge issued Servat’s requested search warrant. See Warrant (dkt. 64-2) at WSB-57. The
                                  17   warrant granted permission to search Microsoft’s digital records for “all account
                                  18   information,” including “subscriber names, user names, and other identities.” Id. at WSB-
                                  19   56. It also granted permission to search “all content” in the OneDrive account. Id.
                                  20   Finally, the warrant granted permission to search all “images, links [and] videos uploaded
                                  21   and saved on [the] account from 7/1/2017 to 1/3/2018,” which was redundant given its
                                  22   permission to search all content in the account. Id. at WSB-56–57.
                                  23          Servat received the contents of the OneDrive account for review on March 7, 2018.
                                  24   SFPD Investigation Rpt. (dkt. 64-3) at WSB-45–52. Examining the files, Servat found
                                  25   over five hundred child pornography images. Id. at WSB-46. Servat also found numerous
                                  26
                                  27   1
                                        The warrant application also requested that the search warrant command “the search of the
                                  28   person, premise(s) or vehicle(s) designated above,” also referring to the OneDrive account.
                                       Warrant Application at WSB-59.
                                                                                        4
                                             Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 5 of 18




                                   1   documents authored by a person named “Wesley” and a letter purporting to be authored by
                                   2   “Wesley Bohannon.” Id. at WSB-46. In the same folder as the child pornography images,
                                   3   Servat found several “selfie” photographs of an adult male with gray hair and a grey beard.
                                   4   Id. at WSB-47. These pictures matched Wesley Bohannon’s mugshot and driver’s license.
                                   5   Id. at WSB-48.2
                                   6            On March 15, 2018, SFPD officers arrested Bohannon and seized a cell phone and
                                   7   laptop that he was carrying; law enforcement eventually searched the devices, discovering
                                   8   more child pornography. Id. at WSB-48–49. On January 22, 2019, Bohannon was
                                   9   indicted for one count of possession of child pornography based on these materials. See
                                  10   Indictment (dkt. 1).
                                  11   II.      LEGAL STANDARD
                                  12            Under the Fourth Amendment, “[t]he right of the people to be secure in their
Northern District of California
 United States District Court




                                  13   persons, houses, papers, and effects, against unreasonable searches and seizures,
                                  14   shall not be violated.” U.S. Const. Amend. IV. Unless an exception applies, the
                                  15   exclusionary rule prevents unlawfully obtained evidence from being introduced at trial
                                  16   against the person whose Fourth Amendment rights were violated. See Mapp v. Ohio, 367
                                  17   U.S. 643, 655 (1961). This includes other evidence “come at by exploitation of that
                                  18   illegality.” Wong Sun v. United States, 371 U.S. 471, 488 (1963) (quotation omitted).
                                  19   III.     DISCUSSION
                                  20            Bohannan moves the Court to suppress the fruits of any searches conducted by
                                  21   Microsoft and NCMEC, which includes all evidence of child pornography images obtained
                                  22   in later searches. See Mot. to Suppress at 1, 10–12, 14. Bohannon also moves to suppress
                                  23   the fruits of Servat’s visual inspection of the image, and the SFPD’s execution of the
                                  24   search warrant. Id. at 13–23.
                                  25            The Court denies Bohannon’s motion. First, the Fourth Amendment does not apply
                                  26   to Microsoft’s search, as Microsoft was not acting as a government entity or agent. Even if
                                  27
                                       2
                                  28    Servat used this and other information to obtain additional search warrants not at issue here. See
                                       Mot. to Suppress at 4 & n.5.
                                                                                        5
                                         Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 6 of 18




                                   1   the Fourth Amendment applied, Bohannon consented to Microsoft’s search by agreeing to
                                   2   Microsoft’s terms of service. Second, NCMEC did not conduct any search and thus could
                                   3   not have violated Bohannon’s Fourth Amendment rights. Third, when Sergeant Servat
                                   4   confirmed that the image was child pornography, this did not result in any further intrusion
                                   5   on Bohannon’s privacy. Finally, the SFPD’s warrant was supported by probable cause,
                                   6   and were it not, the good faith exception to the exclusionary rule would apply because law
                                   7   enforcement reasonably relied on the warrant.
                                   8          A.     Microsoft’s PhotoDNA Search
                                   9          Bohannon argues that Microsoft’s initial identification of child pornography in the
                                  10   OneDrive account resulted from an unlawful warrantless search. But the Fourth
                                  11   Amendment does not apply to Microsoft’s private actions and, in any event, Bohannon
                                  12   consented to Microsoft searching his account.
Northern District of California
 United States District Court




                                  13          The Fourth Amendment’s protection against unreasonable searches does not apply
                                  14   to a search “by a private individual not acting as an agent of the government or with the
                                  15   participation or knowledge of any government official.” United States v. Jacobsen, 466
                                  16   U.S. 109, 113 (1984) (citation omitted). By contrast, “[w]here a private party acts as an
                                  17   ‘instrument or agent’ of the state in effecting a search or seizure, Fourth Amendment
                                  18   interests are implicated.” Coolidge v. New Hampshire, 403 U.S. 443, 487 (1971).
                                  19          A defendant “has the burden of establishing government involvement in a private
                                  20   search.” United States v. Cleaveland, 38 F.3d 1092, 1093 (9th Cir. 1994). The “relevant
                                  21   inquiry is: (1) whether the government knew of and acquiesced in the intrusive conduct;
                                  22   and (2) whether the party performing the search intended to assist law enforcement efforts
                                  23   or further his own ends.” Id. (quoting United States v. Reed, 15 F.3d 928, 931 (9th Cir.
                                  24   1994)). At the second step, a private entity may have “dual motives” comprising both a
                                  25   “legitimate, independent motivation to further its own ends” and a desire to assist law
                                  26   enforcement. Id. at 1094 (citation omitted). If that is the case, the Ninth Circuit requires
                                  27   the Court to determine whether “the government’s participation” in the search was “so
                                  28   extensive as to trigger Fourth Amendment scrutiny.” Id. It is not enough that the
                                                                                     6
                                         Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 7 of 18




                                   1   government “used the fruits of [the] search to obtain a warrant.” Id. Instead, the
                                   2   government must have “actively” participated in the search. Id.; see also United States v.
                                   3   Walther, 652 F.2d 788, 792 (9th Cir. 1981) (“The presence of law enforcement officers
                                   4   who do not take an active role in encouraging or assisting an otherwise private search has
                                   5   been held insufficient to implicate Fourth Amendment interests, especially where the
                                   6   private party has had a legitimate independent motivation for conducting the search.”);
                                   7   Corngold v. United States, 367 F.2d 1, 5–6 (9th Cir. 1966) (en banc) (explaining that even
                                   8   when a private party has dual motives, a search that law enforcement “joined actively” is
                                   9   equivalent to a search by the government).
                                  10          Microsoft is a private party and was not acting as a government agent or instrument
                                  11   when it used PhotoDNA to identify child pornography in Bohannon’s OneDrive account.
                                  12   First, Bohannon does not allege that the government knew about this PhotoDNA search,
Northern District of California
 United States District Court




                                  13   and Microsoft’s general practice of using PhotoDNA to identify child pornography—a
                                  14   practice that it has no statutory obligation to perform—is not enough. See United States v.
                                  15   Green, 857 F. Supp. 2d 1015, 1018 (S.D. Cal. 2012). If it were, anything that private
                                  16   persons routinely do and that helps prevent crime could constitute government action.
                                  17   Second, Bohannon has not shown that Microsoft’s “legitimate, independent motivation to
                                  18   further its own ends” was “negated” by Microsoft’s potential “dual motive to detect or
                                  19   prevent crime.” Cleaveland, 38 F.3d at 1094. Through its Head of Digital Safety
                                  20   Operations, Microsoft has articulated various significant and undisputed business
                                  21   justifications for its efforts to combat child pornography online. Davis Decl. ¶¶ 2–4.
                                  22   These justifications relate to user experiences and Microsoft’s brand, and thus go well
                                  23   beyond merely “preventing criminal activity.” United States v. Reed, 15 F.3d 928, 932
                                  24   (9th Cir. 1994). Even if Microsoft is also happy to help law enforcement prevent child
                                  25   sexual abuse and has a “track record” of doing so, Mot. to Suppress at 11, there was no
                                  26   “government involvement” in this PhotoDNA search, let alone the active or “extensive”
                                  27   participation necessary to override Microsoft’s “legitimate, independent motive.”
                                  28   Cleaveland, 38 F.3d at 1094.
                                                                                    7
                                           Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 8 of 18




                                   1          Bohannon seeks to avoid this result by conflating Microsoft’s conduct with
                                   2   NCMEC’s conduct. Bohannon argues that because “Microsoft and NCMEC jointly
                                   3   developed, maintain, and controlled the very technology that was used to conduct the
                                   4   search in this case,” and because courts have held that NCMEC sometimes acts as a
                                   5   government agent in related contexts, the PhotoDNA search here constitutes government
                                   6   action. Mot. to Suppress at 11–12 (citing Ackerman, 831 F.3d at 1296–97). This
                                   7   argument fails. NCMEC did not conduct the PhotoDNA search. And even if NCMEC is
                                   8   properly considered a government entity, Ackerman, 831 F.3d at 1296–97, the same can
                                   9   hardly be said for Microsoft.3 Nor did NCMEC play the principal to Microsoft’s agent
                                  10   here. NCMEC’s participation in this series of investigations began when Microsoft sent
                                  11   NCMEC a CyberTip. NCMEC is related to the initial PhotoDNA search only to the extent
                                  12   that NCMEC (along with various other entities) (1) has helped Microsoft build and
Northern District of California
 United States District Court




                                  13   improve the PhotoDNA system, and (2) uses PhotoDNA now for its own purposes. See
                                  14   Mot. to Suppress at 11–12; Davis Decl. ¶ 14. That does not mean that NCMEC required,
                                  15   directed, actively participated in, or even knew about this search. See Cleaveland, 38 F.3d
                                  16   at 1093. At bottom, the inquiry is whether Bohannon has carried his burden of showing
                                  17   that Microsoft acted as an “instrument or agent” of NCMEC or another government entity
                                  18   while searching Bohannon’s OneDrive account. Coolidge, 403 U.S. at 487. Microsoft’s
                                  19   general, mutually beneficial relationship with NCMEC, even as it relates to the technology
                                  20   at issue, is not enough.4
                                  21
                                       3
                                  22     Bohannon does not allege that like NCMEC, Microsoft is obligated to maintain an information
                                       gathering system and report results to law enforcement. See 18 U.S.C. § 2258A(c). Microsoft
                                  23   must report information to NCMEC when it has actual knowledge of child pornography, see 18
                                       U.S.C. § 2258A, but is not required to maintain a sophisticated system for obtaining such
                                  24   knowledge. Microsoft also lacks NCMEC’s statutory power to (for example) “call on various
                                       federal agencies for unique forms of assistance in aid of its statutory [law enforcement] functions.”
                                  25   Ackerman, 831 F.3d at 1296 (citing 18 U.S.C. § 3056(f)). Thus, Congress has given NCMEC, but
                                       not Microsoft, “special law enforcement duties and powers” that “no other private person has.” Id.
                                  26   By conferring those duties and powers on NCMEC, and largely funding NCMEC’s budget,
                                       Congress exercises a “sort of ‘day-to-day’ statutory control over [NCMEC’s] operations,” which
                                  27   cannot be said for Microsoft. Id. at 1298.
                                       4
                                         Courts overwhelmingly agree that when technology companies search user accounts in a similar
                                  28   manner, they do not act as government agents. See United States v. Stevenson, 727 F.3d 826, 831
                                       (8th Cir. 2013); United States v. Cameron, 699 F.3d 621, 636–38 (1st Cir. 2012); United States v.
                                                                                         8
                                         Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 9 of 18




                                   1          Bohannon’s argument that the PhotoDNA search was unlawful fails for another,
                                   2   independent reason: he consented to the search. Government agents may search a
                                   3   constitutionally protected area when they have a warrant supported by probable cause. See
                                   4   Katz v. United States, 389 U.S. 347, 357–358 (1967). Searches conducted without such a
                                   5   warrant are unreasonable, “subject only to a few specifically established and well-
                                   6   delineated exceptions.” Id. at 357. “Consent” is one such exception—with it, the
                                   7   government needs neither a warrant nor probable cause. Schneckloth v. Bustamonte, 412
                                   8   U.S. 218, 219 (1973). Here, even if Microsoft were acting as a government agent,
                                   9   Bohannon consented to Microsoft’s PhotoDNA search by agreeing to Microsoft’s terms of
                                  10   service. See Services Agreement at 135, 160; Privacy Statement at 422–23. Bohannon
                                  11   agreed that Microsoft could “access” and “disclose” his “personal data,” including his
                                  12   “private folders on OneDrive,” so long as Microsoft believed in good faith that doing so
Northern District of California
 United States District Court




                                  13   was necessary to enforcing its terms of service, Privacy Statement at 422–23, including its
                                  14   prohibition on unlawful acts and “any activity that exploits, harms, or threatens to harm
                                  15   children,” Services Agreement at 135. That is precisely what happened here. Thus, even
                                  16   were Microsoft acting as a government agent, its PhotoDNA search was reasonable under
                                  17   the Fourth Amendment.
                                  18          For both reasons, Microsoft’s initial identification of a child pornography image in
                                  19   Bohannon’s OneDrive account was lawful.
                                  20          B.     NCMEC’s IP Address Investigation
                                  21          Next, NCMEC matched the IP address associated with the OneDrive account to an
                                  22   IP address owned by an office at California State University. See CyberTip Report at
                                  23   WSB-194, 196. Bohannon argues that NCMEC “assumed a law enforcement role” by
                                  24   “investigating the IP address and forwarding information concerning the location and
                                  25   owner of the IP address to SFPD.” Mot. to Suppress at 12. But assuming that NCMEC
                                  26   was acting as a government entity or agent, this conduct involved no Fourth Amendment
                                  27

                                  28   Richardson, 607 F.3d 357, 366 (4th Cir. 2010); United States v. Wolfenbarger, 16-CR-00519-
                                       LHK, 2019 WL 6716357 (N.D. Cal. Dec. 10, 2019).
                                                                                       9
                                         Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 10 of 18




                                   1   search.
                                   2          The “capacity to claim the protection of the Fourth Amendment” depends on
                                   3   “whether the person who claims the protection of the Amendment has a legitimate
                                   4   expectation of privacy” that the government is alleged to have violated. Rakas v. Illinois,
                                   5   439 U.S. 128, 143 (1978). Bohannon does not allege that NCMEC invaded some
                                   6   legitimate expectation of privacy, belonging to him, by matching the IP address associated
                                   7   with the OneDrive account to an owner. And without such an invasion, it makes no
                                   8   difference whether NCMEC’s investigation resembled one that law enforcement might
                                   9   conduct. Thus, NCMEC’s conduct linking the IP address to an owner and passing that
                                  10   information to the SFPD was lawful under the Fourth Amendment.
                                  11          C.     NCMEC and Servat’s Visual Image Inspections
                                  12          Bohannon argues that when Servat (and presumably NCMEC before him) visually
Northern District of California
 United States District Court




                                  13   inspected the image that prompted the CyberTip, these constituted additional warrantless
                                  14   searches that may have been unlawful if nobody at Microsoft had already inspected the
                                  15   image. See Mot. to Suppress at 22. Although the CyberTip indicates that someone at
                                  16   Microsoft viewed the “entire contents of [the] uploaded file,” see Cybertip Report at WSB-
                                  17   192, and the government confirms that “someone at Microsoft reviewed the image before
                                  18   it was submitted to NCMEC,” Opp. at 3 (citing Shehan Affidavit ¶ 15; Davis Decl. ¶ 15),
                                  19   Bohannon alleges that “the company did not actually review the image in the OneDrive
                                  20   account, it merely examined the associated hash” used to link the image to known child
                                  21   pornography, Reply at 14. Bohannon argues that subsequent visual inspections thus
                                  22   unlawfully “exceeded the scope of Microsoft’s initial intrusion.” Mot. to Suppress at 22.
                                  23          The Court need not resolve whether someone at Microsoft opened and looked at the
                                  24   image file in the OneDrive account. Even if Microsoft examined only the “associated
                                  25   hash” before passing the document on to NCMEC, “hash values are specific to the makeup
                                  26   of a particular image’s data.” United States v. Reddick, 900 F.3d 636, 639 (5th Cir. 2018).
                                  27   That means examining the hash values to locate a known compared image is equivalent to
                                  28   examining the image itself. NCMEC did not open a “virtual container” like a file folder or
                                                                                    10
                                           Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 11 of 18




                                   1   an email that could have contained both the image and “any number of private and
                                   2   protected facts.” Ackerman, 831 F.2d at 1306. NCMEC simply viewed the image.
                                   3   Further, because Microsoft had the lawful and practical ability to view and disclose the
                                   4   image, “frustration” of Bohannon’s “original expectation of privacy” had already occurred.
                                   5   United States v. Tosti, 733 F.3d 816, 821 (9th Cir. 2013). Thus, assuming that NCMEC
                                   6   was acting as a government agent when a person at NCMEC inspected the image, see
                                   7   Ackerman, 831 F.3d at 1296–97, the inspection constituted “governmental use of . . . now
                                   8   non-private information,” not a separate search, Tosti, 733 F.3d at 821. And because
                                   9   someone at NCMEC indisputably inspected the image, Servat’s visual inspection could not
                                  10   have caused any further intrusion.5
                                  11          D.      The Search Warrant
                                  12          Bohannan argues that Servat’s warrant application did not establish probable cause
Northern District of California
 United States District Court




                                  13   to search the items listed in the warrant, id. at 14–19, and (in the alternative) that the
                                  14   application recklessly or intentionally omitted information material to the magistrate’s
                                  15   probable cause finding, id. at 19–23. But the warrant was supported by probable cause,
                                  16   such that any omission was immaterial.
                                  17          Servat’s warrant application summarized the CyberTip, explained that the IP
                                  18   address was located in San Francisco, confirmed that Servat had reviewed the image and
                                  19   determined that it was child pornography, and suggested based on Servat’s training and
                                  20   experience that the child pornography would be located on the same OneDrive account
                                  21   where it was originally identified. See Warrant Application at WSB-58–59. The
                                  22   application also explained that the investigation’s purpose was to “identify and arrest” the
                                  23

                                  24   5
                                         Relatedly, under the so-called “third-party doctrine,” the Supreme Court has held that individuals
                                  25   lack any reasonable expectation of privacy in materials they choose to share with third parties.
                                       See, e.g., United States v. Miller, 425 U.S. 435, 440–43 (1976); Smith v. Maryland, 442 U.S. 735,
                                  26   742–46 (1979). The Court need not extend this doctrine to the full contents of a cloud storage
                                       account to conclude that it applies here. Bohannon agreed that Microsoft could search his
                                  27   OneDrive account for, gain access to, and disclose this particular type of content—child
                                       pornography that violates Microsoft’s terms of service. Thus, to the extent that Bohannon had a
                                  28   subjective expectation of privacy in the child pornography image, that expectation was not
                                       objectively reasonable.
                                                                                         11
                                         Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 12 of 18




                                   1   person who possessed the child pornography. Id. at WSB-59. Bohannon argues that the
                                   2   search warrant was not supported by probable cause because Servat’s warrant application
                                   3   did not (1) describe when or how Microsoft had identified the child pornography image or
                                   4   associated it with the OneDrive account, (2) expressly state that child pornography might
                                   5   be stored indefinitely on a monthly paid file-hosting service like OneDrive, (3) inform the
                                   6   Court that NCMEC had identified the apparent owner of the IP address, or (4) propose a
                                   7   protocol for sifting through the requested data. See Mot. to Suppress at 3–4.
                                   8          Probable cause exists when “the known facts and circumstances are sufficient to
                                   9   warrant a man of reasonable prudence in the belief that contraband or evidence of a crime
                                  10   will be found.” Ornelas v. United States, 517 U.S. 690, 696 (1996). This “requires only a
                                  11   probability or substantial chance of criminal activity, not an actual showing of such
                                  12   activity.” District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018) (quoting Illinois v.
Northern District of California
 United States District Court




                                  13   Gates, 462 U.S. 213, 243–44 n.13 (1983)). Whether a magistrate “had a substantial basis
                                  14   for concluding that probable cause existed” is reviewed for “clear error” and with “great
                                  15   deference.” United States v. Schesso, 730 F.3d 1040, 1045 (9th Cir. 2013).
                                  16          Here, the magistrate did not clearly err in finding a fair probability that evidence of
                                  17   possession of child pornography, or who had possessed that child pornography, would be
                                  18   located on the OneDrive account and in the account information. That the warrant
                                  19   application did not state when Microsoft had identified the image presents the closest
                                  20   question arising from Bohannon’s motion. See Mot. to Suppress at 16–17. The warrant
                                  21   application did not indicate that people who use services like OneDrive store child
                                  22   pornography indefinitely, likely because the child pornography had been discovered less
                                  23   than one month before Servat submitted the warrant application. But were law
                                  24   enforcement seeking only the child pornography image in the OneDrive account, the Court
                                  25   would still need to determine whether the warrant application’s failure to expressly state
                                  26   the date on which Microsoft identified the image is fatal to the magistrate’s probable cause
                                  27   finding.
                                  28          That is not the case here. Law enforcement sought not only evidence of child
                                                                                     12
                                         Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 13 of 18




                                   1   pornography, but also evidence that would help them “identify and arrest” a then-unknown
                                   2   OneDrive user who had possessed child pornography. See Warrant Application at WSB-
                                   3   59. For that reason, the magistrate granted permission to search both the content in the
                                   4   account, which might contain clues as to the unknown person’s identity, and account
                                   5   information like “subscriber names, user names, and other identities.” Warrant at WSB-
                                   6   56. The evidentiary value of the account holder’s identity—and thus who had likely used
                                   7   the OneDrive account to store child pornography—distinguishes this case from others in
                                   8   which law enforcement knew who owned a computer and merely sought to find child
                                   9   pornography on that computer. See, e.g., United States v. Lacy, 119 F.3d 742, 745–46 (9th
                                  10   Cir. 1997). Regardless whether people tend to keep child pornography in cloud storage
                                  11   accounts for long periods of time, there is a commonsense probability that such accounts
                                  12   contain evidence probative to discovering who used the account to store child pornography
Northern District of California
 United States District Court




                                  13   in the past. And a magistrate could draw that obvious inference without the warrant
                                  14   application expressly stating it. See United States v. Elliott, 322 F.3d 710, 716 (9th Cir.
                                  15   2003) (“A magistrate is entitled to draw reasonable inferences about where evidence is
                                  16   likely to be kept, based on the nature of the evidence and the type of offense.”) (citation
                                  17   omitted).
                                  18          Although this conclusion is enough to support the magistrate’s probable cause
                                  19   determination, the Court would also conclude that the warrant application supported a
                                  20   finding of probable cause that the child pornography image would be in the OneDrive
                                  21   account. Twenty-three years ago, the Ninth Circuit stated in dictum that it was “unwilling
                                  22   to assume that collectors of child pornography keep their materials indefinitely.” Lacy,
                                  23   119 F.3d at 746. But Lacy nonetheless held that a warrant application stating that
                                  24   collectors of child pornography “rarely if ever dispose of such material, and store it for
                                  25   long periods” established probable cause. Id. (citation omitted). In the time since Lacy,
                                  26   officers applying for warrants have typically included similar “boilerplate” language
                                  27   explaining that people who possess child pornography tend to keep it for long periods.
                                  28   See, e.g., Schesso, 730 F.3d at 1047; United States v. Hay, 231 F.3d 630, 635–36 (9th Cir.
                                                                                     13
                                           Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 14 of 18




                                   1   2000).
                                   2            Lacy’s dictum does not control the question whether there is a fair probability that
                                   3   child pornography located in a cloud storage account at one point might still be there. By
                                   4   now, that people who collect child pornography tend to keep their materials for long
                                   5   periods is arguably a matter of common sense that any magistrate could infer. See
                                   6   Schesso, 730 F.3d at 1047 (collecting cases with similar “boilerplate” statements
                                   7   indicating that people tend to keep child pornography for long periods, and holding that
                                   8   delays of eighteen months and three years between known conduct relating to child
                                   9   pornography and the issuance of a search warrant did not defeat probable cause). Further,
                                  10   computing technology has changed dramatically since Lacy in ways that make it easier to
                                  11   store digital files indefinitely, the advent of cloud storage being just one example.
                                  12   Therefore, Lacy does not prevent the Court from holding that the past presence of child
Northern District of California
 United States District Court




                                  13   pornography in a cloud storage account creates a fair probability, if not a certainty, that
                                  14   child pornography is currently located in the account.
                                  15            Regardless, a reasonable magistrate could infer from the warrant application that
                                  16   Microsoft had discovered the child pornography in this OneDrive account recently. The
                                  17   application noted that Servat had been assigned the CyberTip on January 2, 2018—just
                                  18   two days earlier. It may be true that “CyberTip reports may languish for months or years
                                  19   before an investigator receives or follows up on them.” Mot. to Suppress at 16–17. But a
                                  20   reasonable magistrate could infer that even if material delays can conceivably occur
                                  21   between the discovery of child pornography and the assignment of a CyberTip, no such
                                  22   delay had occurred here.6 Indeed, the warrant application averred that it contained “all
                                  23
                                       6
                                  24     At the hearing, the parties disputed whether the warrant document incorporated additional facts
                                       (not contained in the warrant application) supporting a probable cause finding. The confusion
                                  25   arises from the search warrant document comprising both a warrant and an affidavit—these being
                                       separate from an “attached and incorporated” statement of probable cause. See Warrant at WSB-
                                  26   57. In this order, the Court assumes that it can consider only facts in the statement of probable
                                       cause (which the Court refers to as the “warrant application”) to determine whether the warrant
                                  27   was supported by probable cause. The Court notes that the warrant document twice mentions
                                       searching for information under a specific date range—July 1, 2017 to December 3, 2018—of
                                  28   approximately six months leading up to the warrant application. Warrant WSB-56–57. But the
                                       Court’s analysis in no way relies on this date range.
                                                                                         14
                                           Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 15 of 18




                                   1   known material facts,” including any “exculpatory” information, further indicating that any
                                   2   material delay would have been disclosed. Warrant Application at WSB-58–59.7
                                   3          Bohannon’s other arguments challenging probable cause are meritless. The warrant
                                   4   application’s omissions regarding (1) how Microsoft identified the image; and (2)
                                   5   NCMEC’s identification of the IP address owner, could not have affected the magistrate’s
                                   6   probable cause finding. Given PhotoDNA’s undisputed reliability and Servat’s
                                   7   confirmation that the image was child pornography, Microsoft’s use of PhotoDNA to
                                   8   locate the image had no bearing on the probability that evidence would be found in the
                                   9   OneDrive account. Nor has Bohannon explained how information regarding the IP
                                  10   address owner (an office at California State University, not some other individual) would
                                  11   have detracted from or otherwise affected the likelihood that evidence of child
                                  12   pornography or who possessed it would be found in the OneDrive account.
Northern District of California
 United States District Court




                                  13          For the same reasons, the warrant application did not intentionally or recklessly
                                  14   omit anything material to a probable cause finding. See Mot. to Suppress at 19-23 (citing
                                  15   Franks, 438 U.S. at 155–56). Indeed, had Servat included the information that Bohannon
                                  16   describes, the evidence supporting a probable cause finding would have been
                                  17   overwhelming. That evidence would have shown that Microsoft identified the image less
                                  18   than one month before Servat applied for the warrant and that only an office at California
                                  19   State University, and no specific individual, had been linked to the IP address associated
                                  20   with the OneDrive account. See Mot. to Suppress at 15.
                                  21          Finally, the Court rejects Bohannon’s two additional and interrelated arguments
                                  22   regarding probable cause and the scope of the search warrant. First, Bohannon argues that
                                  23   Servat’s warrant application did not “propose any protocol for filtering the entire contents”
                                  24   of the OneDrive Account, Mot. to Suppress at 13, and thus did not “identify with
                                  25   particularity the premises to be searched,” Reply at 8. Second, Bohannon argues that
                                  26
                                       7
                                  27     Any material delay could have arguably constituted a material omission under Lacy and Franks
                                       v. Delaware, 438 U.S. 154 (1978), but Bohannon does not and could not argue that there was a
                                  28   material delay given that Servat applied for the warrant less than a month after Microsoft
                                       identified the child pornography.
                                                                                        15
                                         Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 16 of 18




                                   1   because the application was so general, there was not probable cause to search the specific
                                   2   items listed in the warrant, including “all content” in the OneDrive account and all
                                   3   “account information.” Reply at 9.
                                   4          The Fourth Amendment requires that “no warrants shall issue” but those based on
                                   5   probable cause “and particularly describing the place to be searched.” U.S. Const. amend.
                                   6   IV. Of particular concern to the framers were those “general warrants” that had given
                                   7   “officers of the crown . . . blanket authority to search where they pleased for goods
                                   8   imported in violation of the British tax laws.” Stanford v. State of Texas, 379 U.S. 476,
                                   9   481 (1965). Consistent with this purpose, particularity regarding the places or items to be
                                  10   searched is required “in the warrant.” Groh v. Ramirez, 540 U.S. 551, 557 (2004).
                                  11   Separately, the warrant application must establish probable cause to search “all the items
                                  12   of a particular type described in the warrant.” In re Grand Jury Subpoenas Dated Dec. 10,
Northern District of California
 United States District Court




                                  13   1987, 926 F.2d 847, 857 (9th Cir. 1991).
                                  14          Here, Servat’s warrant application referred to a specific OneDrive account, averred
                                  15   that evidence would be “located at the above premises,” and requested permission to
                                  16   search “the person, premise(s) or vehicles designated above for the property or things
                                  17   described.” Warrant Application at WSB-59–60. The warrant then granted law
                                  18   enforcement permission to search for:
                                  19          -All account information, subscriber names, user names, and other identities
                                  20          -Email addresses, telephone numbers, and other contact information associated with
                                              [the] account
                                  21          -Length of service of [the] account
                                              -IP connection log history of user access from 7/1/2017 and 1/3/2018, and IP log
                                  22
                                              information relating to account creation
                                  23          -All content in OneDrive account
                                              -All images, links, videos uploaded and saved on account from 7/1/2017 and
                                  24          1/3/2018.
                                  25
                                       Warrant at WSB-56.
                                  26
                                              There is no particularity issue here. Any reasonable reader would understand the
                                  27
                                       warrant application’s inartful but clear reference to the specific OneDrive account. More
                                  28
                                                                                    16
                                         Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 17 of 18




                                   1   important, whether the application was overly general is not relevant to the particularity
                                   2   inquiry. Groh, 540 U.S. at 557. As Bohannon acknowledges, the actual warrant was
                                   3   “quite specific about the scope of the search.” Reply at 9. To the extent that the warrant
                                   4   described the account information in slightly general terms, a “more precise description
                                   5   [was] not possible” given that neither Servat nor the magistrate could have known
                                   6   precisely where in the OneDrive account evidence would be stored. Lacy, 119 F.3d at
                                   7   746.
                                   8          The warrant application also established probable cause to search all the items listed
                                   9   in the warrant. See Reply at 9 (citing In re Grand Jury Subpoenas Dated Dec. 10, 1987,
                                  10   926 F.2d at 857). As discussed above, Servat sought evidence of child pornography and
                                  11   the identity of who possessed it. Because the uploaded image provided probable cause to
                                  12   believe that whoever owned the OneDrive account “was a child pornography collector,” it
Northern District of California
 United States District Court




                                  13   gave law enforcement probable cause to search the OneDrive account “for any evidence of
                                  14   possession of or dealing in child pornography.” United States v. Schesso, 730 F.3d 1040,
                                  15   1049 (9th Cir. 2013). And unlike other cases in which the account owner’s identity was
                                  16   known, see, e.g., United States v. Hill, 459 F.3d 966, 968–69, 975 (9th Cir. 2006), the
                                  17   evidentiary value of the account owner here justified a broader search including account
                                  18   information. In sum, Bohannon has not explained why the magistrate clearly erred in
                                  19   concluding that there was probable cause to search the full OneDrive account and pertinent
                                  20   account information.
                                  21          E.     Good Faith
                                  22          Because the warrant was supported by probable cause, there is no need to examine
                                  23   whether the “good faith” exception applies. See United States v. Leon, 468 U.S. 897
                                  24   (1984). That said, the good faith exception provides an alternative ground for denying
                                  25   Bohannon’s motion.
                                  26          Under Leon, “objectively reasonable reliance on a subsequently invalidated search
                                  27   warrant cannot justify the substantial costs of exclusion.” Id. at 922. This good faith
                                  28   exception cannot apply if (1) the warrant application contained information that the
                                                                                    17
Case 3:19-cr-00039-CRB Document 81 Filed 12/11/20 Page 18 of 18
